Exhibit CANAFRA MINERAL EXPLORATION CORP. STELLAR RESOURCES LTD. FARM-IN AGREEMENT Table of Contents TABLE OF CONTENTS 1.DEFINITIONS AND INTERPRETATIONS 2 2.PARAMOUNT AGREEMENT 5 3.REGULATORY APPROVAL 5 4.FARM-IN ASSIGNMENT 5 5.CANAFRA’S OBLIGATIONS 9 6.OPERATOR 9 7.INFORMATION 10 8.CANAFRA WARRANTIES 11 9.STELLAR WARRANTIES 11 10.ASSIGNMENT 12 11.NOTICES 13 12.STAMP DUTY AND COSTS 13 13.GOVERNING LAW AND JURISDICTION 14 14.TERMINATION 14 15.CUMULATIVE RIGHTS 14 16.FURTHER ASSURANCE 14 17.EXECUTION BY COUNTERPARTS 14 18.MERGER 15 19.SOLE AGREEMENT 15 SCHEDULE "A" 17 SCHEDULE "B" 18 SCHEDULE "C" 21 SCHEDULE "D" 22 SCHEDULE "E" 23 SCHEDULE "F" 24 Table of Contents FARM-IN AGREEMENT THIS
